Per Curiam.

The plea discloses a sufficient consideration for the note, by stating that it was given in consideration of a promise by the plaintiff to sell, See. This was a case of mutual promises, where the one is a consideration for the other, and a performance of the plaintiff’s promise need not be averred and shown, to enti- / tie him to recover. The cases of Martindale v. Fisher, (1 Wils. 88. and of Nichols v. Rainbred, (Hob. 88.) are in point. If the plaintiff has failed in the performance of his promise, the defendant has a remedy by a suit upon that promise; but it would be altogether unprecedented and unfit to enter, in this suit, into .an examination and trial of the plaintiff’s default, as to his undertaking, so long as the performance of one promise was not made a condition of the performance of the other. This is not a case of a set-off.
Judgment for the plaintiff.